Hottel, P. J.
1. This was an action to enjoin appellee from maintaining on the lands of its county poor farm a ditch alleged to have been so constructed thereon that it caused the water and sand that naturally came on its land to flow over on appellant’s lands to her damage. There was an answer in thrée paragraphs, the first and third of which were affirmative. A demurrer to each of these paragraphs was overruled and this ruling constitutes one of the errors relied on. Appellant’s brief does not contain a copy of these pleadings or any of them, or the substance thereof, and does not state the ground of the demurrer. Such brief wholly fails to comply with Rule 22 of this court and hence the ruling attempted to be presented should not be considered. Holliday v. Anheir. (1910), 174 Ind. 729, 93 N. E. 1; Myers v. State (1908), 171 Ind. 673, 87 N. E. 141; Knickerbocker Ice Co. v. Gray (1905), 165 Ind. 140, 142, 72 N. E. 869, 6 Ann. Cas. 607, and authorities there cited.
2. Error in overruling her motion for new trial is also relied on by appellant. Her brief nowhere sets out such motion or the grounds thereof, and hence, error, if any, in the ruling thereon is not presented. Tongret v. Carlin (1905), 165 Ind. 489, 75 N. E. 887; Albaugh Bros., etc., Co. v. Lynas (1911), 47 Ind. App. 30, 32, 33, 93 N. E. 678, and authorities there cited.
*2423. Rule 22 of the Supreme Court and this court has been construed in many cases to mean that briefs must be so prepared that all questions presented by the assignment of error and relied on for reversal, “can be determined from an examination of the briefs without looking at the record, and to the extent said rule is complied with, the errors assigned will be determined and others will be considered waived.” The failure of appellant to set out in her brief any of the pleadings, the motion for new trial or the grounds thereof, renders impossible an intelligent decision of any of the questions attempted to be presented “without looking to the record”, and hence under said rule of the court, and the authorities cited construing it, a dismissal of the appeal is authorized. Appeal dismissed.
Note.—Reported in 102 N. E. 878. See, also, under (1) 2 Cyc. 1014, 1015; (3) 3 Cyc. 419.